Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 1 of 19




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge Robert E. Blackburn

  Civil Action No. 19-cv-01349-REB-STV

  SILVIA SORIANO, and
  MARICELA PEREZ,

          Plaintiffs,

  v.

  SEALY MATTRESS MANUFACTURING CO. LLC.,

          Defendant.


       ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

  Blackburn, J.

          The matter before is Defendant’s Motion for Summary Judgment [#48],1 filed

  May 15, 2020. I grant the motion.

                                           I. JURISDICTION

          I have jurisdiction over this matter under 28 U.S.C. § 1331 (federal question).

                                     II. STANDARD OF REVIEW

          Summary judgment is proper when there is no genuine dispute as to any material

  fact and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a);

  Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265

  (1986). A dispute is “genuine” if the issue could be resolved in favor of either party.

  Matsushita Electric Industrial Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586,


          1
              “[#48]” is an example of the convention I use to identify the docket number assigned to a
  specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
  convention throughout this order.
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 2 of 19




  106 S.Ct. 1348, 1356, 89 L.Ed.2d 538 (1986); Farthing v. City of Shawnee, 39 F.3d

  1131, 1135 (10th Cir. 1994). A fact is “material” if it might reasonably affect the outcome

  of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505,

  2510, 91 L.Ed.2d 202 (1986); Farthing, 39 F.3d at 1134.

          A party who does not have the burden of proof at trial must show the absence of

  a genuine factual dispute. Concrete Works, Inc. v. City & County of Denver, 36 F.3d

  1513, 1517 (10th Cir. 1994), cert. denied, 115 S.Ct. 1315 (1995). Once the motion has

  been properly supported, the burden shifts to the nonmovant to show, by tendering

  depositions, affidavits, and other competent evidence, that summary judgment is not

  proper. Concrete Works, 36 F.3d at 1518. All the evidence must be viewed in the light

  most favorable to the party opposing the motion. Simms v. Oklahoma ex rel.

  Department of Mental Health and Substance Abuse Services, 165 F.3d 1321, 1326

  (10th Cir.), cert. denied, 120 S.Ct. 53 (1999).2

                                              III. ANALYSIS

          Plaintiffs, Silvia Soriano and Maricela Perez, formerly were employed by Sealy

  Mattress Manufacturing Co. (“Sealy”) at its manufacturing facility in Denver, Colorado.

  Ms. Soriano and Ms. Perez both were members of the United Steel, Paper and Forestry

  Rubber Manufacturing, Energy, Allied Industrial and Service Workers Union , AFL-CIO-

  CLC Local 12-477-5 (the “Union”), which was the sole bargaining agent for all

  employees, including plaintiffs, under the term of the Union’s collective bargaining


          2
              Because summary judgment would be appropriate even if I were to consider the allegedly infirm
  evidence appended to plaintiffs’ response to the motion (with the specific exception identified in footnote
  10, infra), I deny as moot their Motion for Leave To File Response to Motion To Strike ([#56], filed July
  1, 2020)).

                                                       2
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 3 of 19




  agreement (“CBA”) with Sealy. (See Motion App., Exh. D art. 2.01 at 4.)

          On December 11, 2018, Kim Stover, who worked beside Ms. Perez, approached

  Latricia Knapps in Sealy’s Human Resources department to complain about

  harassment by Ms. Soriano and Ms. Perez. At her deposition, Ms. Stover noted that

  while previously, Ms. Perez’s “daily nitpicks” and complaining had made her

  uncomfortable, she had “made it work” and “just got through my days dealing with it.”

  (Motion App., Exh. F at 12.) She reported to Ms. Knapps that Ms. Soriano and Ms.

  Perez frequently screamed and yelled about her within her hearing and that she had

  tried previously to just stay away from them. (See Motion App., Exh. G at 1.)

          However, Ms. Stover reported that over the previous three weeks, Ms. Soriano’s

  and Ms. Perez’s behavior toward her had escalated. Specifically, Ms. Soriano and Ms.

  Perez had begun to aggressively question Ms. Stover’s hours and, in particular, whether

  she was being offered overtime in preference to more senior employees (particularly

  themselves).3 Ms. Stover claimed Ms. Soriano and Ms. Perez approached her daily,

  and sometimes multiple times a day, angrily asking her what time she was leaving or

  questioning why she was still at work.4 They would approach her as soon as she

  walked in the building, before she had even punched in for the day. After their shifts

  had ended, they repeatedly checked whether Ms. Stover’s car was still in the parking lot

  and then returned to the building wanting to know where Ms. Stover was and why she



          3
            The CBA provides employees are to be offered overtime based on seniority. (See Motion
  App., Exh. D art. 31.05 at 19.)
          4
             Ms. Stover testified that employees did not know until early afternoon each day exactly what
  time their shift would end each day. (See Motion App., Exh. F at 31.)

                                                      3
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 4 of 19




  was still at work. Ms. Soriano and Ms. Perez also questioned other employees daily

  about Ms. Stover’s hours and monitored when she arrived and left work. These

  conversations frequently were loud and proximate enough so that Ms. Stover could

  overhear them. Ms. Stover stated she had become scared to walk to her car at the end

  of her shift and that the mental and emotional distress of the daily confrontations with

  Ms. Soriano and Ms. Perez were effecting her ability to continue in her job. (Motion

  App., Exh. G at 1; Exh. F at 12-13, 19-21.)

          Ms. Knapps commenced an investigation the following day. She first met with

  two managers, Lee Tarrant and Mark Reinhart, and two Union representatives, Juan

  Marquez and Angie Chavez, to inform them of Ms. Stover’s allegations. Collectively,

  they selected eight employees – in addition to Ms. Soriano and Ms. Perez – to

  interview.5 Ms. Knapps interviewed each of the employees over the course of the next

  two days. Messrs. Tarrant, Reinhart, and Marquez and Ms. Chavez all were present

  during the interviews. (Motion App., Exh. A at 17.)

          While Ms. Soriano and Ms. Perez claimed to have never asked anyone about

  their hours and insisted they were on friendly terms with Ms. Stover, the other

  employees interviewed painted a conflicting – and stark – picture of their workplace

  behavior. The interviewees confirmed that Ms. Soriano and Ms. Perez frequently

  questioned other employees about Ms. Stover’s hours, complained about her to other

  employees within her hearing, and tracked her whereabouts during the day. They



          5
            Although plaintiffs alleged in their complaint that Ms. Knapps failed to interview any witnesses
  they suggested (see Amended Complaint ¶ 14 at 4 [#22], filed September 19, 2019), they present no
  evidence substantiating that allegation.

                                                       4
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 5 of 19




  uniformly described these incidents as angry and intimidating. (Motion App. Exh. G at

  2-3.) Indeed, even while Ms. Stover was meeting with Ms. Knapps to make her

  complaint,

                Silvia and Maricela came back into the plant after their shift
                had ended. Silvia yelled at this employee demanding to
                know where a specific employee was and what she was
                doing. She refused to leave the building until she was able
                to see what this other employee was doing. It became
                necessary for this employee to get the supervisor because
                they were making such a scene and refusing to leave. . . .
                This employee has often witnessed Silvia yelling and cursing
                as well as Maricela hounding the employee that made the
                initial complaint.

  (Motion App., Exh. G at 2 (interview with Employee #2).)

         Beyond Ms. Soriano’s and Ms. Perez’s treatment of Ms. Stover, however,

  employees also reported the two created a more general atmosphere of anger and

  intimidation in the workplace:

                Silvia . . . often yells and curses on the floor and throws a fit,
                rants, and raves when she does not get her way. She
                stands by the time clock and complains to employees about
                other employee's [sic] hours and badgers employees about
                their hours and the hours of others. Silvia has yelled at the
                department lead on multiple occasions. Silvia demands that
                the department lead do things the way that she wants and
                yells frequently making a scene on the production floor.
                (Motion App., Exh. G at 2 (interview with Employee #1).)

                This employee has experienced poor treatment, bullying, and
                taunting from Maricela and Silvia and brought a note in from a
                doctor at one point due to the emotional distress that they were
                causing. (Motion App., Exh. G at 3 (interview with Employee #6).)

                Maricela and Silvia complain a lot and are disrespectful as
                they want to boss everyone around including lead and
                supervisors to get their way. (Motion App., Exh. G at 3
                (interview with Employee #5).)


                                                5
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 6 of 19




               [T]he employee stated that Silvia is often angry and yells,
               throws, and slams objects in the department. . . . Silvia
               makes this employee feel very uncomfortable because she
               is always yelling at someone or fighting over something. The
               employee is frustrated and tries to ignore these things
               because she is afraid to say anything back. The employee
               states “it has to stop, I can’t handle it. . . .” The employee
               explained not being comfortable at all and feeling stressed
               every day coming to work not knowing what Silvia is going to
               say or do that day and what the employee will have to put up
               with. (Motion App., Exh. G at 2-3 (interview with Employee
               #8.)

  In addition, four of the eight employees interviewed expressed fear of reprisal from Ms.

  Soriano and Ms. Perez if they spoke out; one told Ms. Knapps “I don’t want them to

  have problems and do this to me. I’m just afraid to say anything and have more

  trouble.” (Motion App., Exh. G at 3 (interview with Employee #8).)

        Based on these reports, Ms. Knapps and Messrs. Tarrant and Reinhart

  determined Ms. Soriano and Ms. Perez violated Sealy’s Workplace Violence Policy,

  which establishes a “Zero Tolerance Standard” for “violent acts, threats (direct or

  implied), unlawful harassment, verbal or physical abuse, stalking, intimidation, and other

  disruptive behavior.” (Motion App., Exh. I at 1.) Both Ms. Soriano and Ms. Perez

  acknowledged receiving the policy at the time they were hired. (See Motion App., Exh.

  J.) Violations of the policy were subject to immediate suspension, up to and including

  termination. (Motion App.., Exh. I at 2.) Based on the behaviors reported, the impact

  they were having on the work environment, and the level of fear expressed by many of

  the employees interviewed, Ms. Knapps and Messrs. Tarrant and Reinhart agreed

  termination was appropriate. (Motion App., Exh. A at 77; Exh. H at 34.)




                                              6
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 7 of 19




          The Union subsequently filed a grievance on behalf of Ms. Soriano and Ms.

  Perez, claiming they had been terminated without “proper cause,” as required by the

  CBA.6 (See Motion App., Exh D art. 6.01 at 6; Exh. K.) Sealy responded in writing, as

  required by the CBA, after which a meeting was held between Ms. Knapps on behalf of

  Sealy, local Union representatives, Mr. Marquez and Ms. Chavez, and two regional

  Union employees, Mike Adams and Cody Brown.7 At the meeting, in response to the

  Union representatives’ questions as to why progressive discipline had not been used,

  Ms. Knapps explained Sealy’s reasons for believing Ms. Soriano’s and Ms. Perez’s

  behavior was serious enough to warrant termination, including the severity and ongoing

  nature of the behavior and the fact that it was impacting not only Ms. Stover but other

  employees as well. (Motion App., Exh. A at 43-44.) By letter dated February 8, 2019,

  Mr. Brown notified Ms. Soriano and Ms. Perez that, “after a thorough review of your

  case we have concluded ‘that based on the merits of the case’ we would not be

  successful in arbitration, therefore we will not be pursuing your grievance any further.”

  (Motion App., Exh. L at 1, 2.) This lawsuit followed.

          By this suit, Ms. Soriano and Ms. Perez bring a claim against Sealy for alleged

  breach of the CBA under section 301 of the Labor Management Relations Act (“LMRA”),




          6
              The CBA contemplates a three-step grievance procedure. Step 1 of the process required an
  aggrieved employee to discuss her complaint with her immediate supervisor in an attempt to allow an
  informal resolution. Because Ms. Soriano and Ms. Perez had been terminated, however, the process was
  initiated at Step 2 with the Union’s filing of a formal written grievance. (See Motion App., Exh. D art.
  27.02 at 16.)
          7
              As contemplated by Step 3 of the grievance procedure. (See Motion App., Exh. D art. 27.02 at
  16.)

                                                      7
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 8 of 19




  29 U.S.C. § 185,8 and a claim of race/national origin discrimination under Title VII, 42

  U.S.C. § 2000e et seq. Because the record fails to show a genuine dispute of material

  fact sufficient to warrant presentation of either of these claims to a jury, however, Sealy

  is entitled to summary judgment.

          When, as here, the terms of employment are governed by a CBA, it is generally

  the union’s prerogative to enforce the terms of the agreement on behalf of its members

  pursuant to the procedures required by the contract. See Republic Steel Corp. v.

  Maddox, 379 U.S. 650, 653, 85 S.Ct. 614, 616, 13 L.Ed.2d 580 (1965). In that

  capacity, the union has a duty of fair representation, that is, an “obligation to serve the

  interests of all members without hostility or discrimination toward any, to exercise its

  discretion with complete good faith and honesty, and to avoid arbitrary conduct.” Vaca

  v. Sipes, 386 U.S. 171, 177, 87 S.Ct. 903, 910, 17 L.Ed.2d 842 (1967).

          Because federal labor policy favors such private adjudication of labor disputes,

  courts ordinarily will not disturb a decision reached pursuant to the grievance

  procedures of a CBA. See DelCostello v. International Brotherhood of Teamsters,

  462 U.S. 151, 163-64, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983); Buck v. CF & I Steel,

  L.P., 913 F.Supp.2d 1045, 1051 (D. Colo. 2012), aff'd, 531 Fed. Appx. 936 (10th Cir.

  Sept. 5, 2013). Where that procedure ostensibly has been followed, it is not sufficient

  for an employee to prove that her underlying grievance was meritorious. See General

  Drivers, Warehousemen & Helpers, Local Union No. 89 v. Riss & Co., 372 U.S.



          8
           An additional claim under section 301 for alleged breach of the overtime provisions of the CBA
  was dismissed with prejudice previously. (See Order Adopting Recommendation of the United States
  Magistrate Judge ¶ 2.a. at 2 [#47], filed May 12, 2020.)

                                                     8
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 9 of 19




  517, 519, 83 S.Ct. 789, 791, 9 L.Ed.2d 918 (1963); Buck, 913 F.Supp.2d at 1051. The

  employee also must establish that the union breached its duty of fair representation.

  Webb v. ABF Freight Systems, Inc., 155 F.3d 1230, 1238 (10th Cir. 1998), cert.

  denied, 119 S.Ct. 1253 (1999). Such a claim is referred to as a “hybrid” action under

  section 301 of the LMRA “because it combines two conceptually independent causes of

  action,” a breach of the duty of fair representation by the union as well as a breach of

  the CBA by the employer. Id. at 1239.9

          A union breaches its duty of fair representation by acting in a “discriminatory,

  dishonest, arbitrary, or perfunctory fashion.” DelCostello v. International

  Brotherhood of Teamsters, 462 U.S. 151, 164, 103 S.Ct. 2281, 2290, 76 L.Ed.2d 476

  (1983). Ms. Soriano and Ms. Perez maintain the Union breached its duty of fair

  representation by ignoring a meritorious grievance (i.e., their claim that they were not

  fired for “proper cause,” as required by the CBA) and by failing to pursue arbitration

  once the grievance process was exhausted. “Any substantive examination of a union's

  performance ‘must be highly deferential, recognizing the wide latitude that negotiators

  need for the effective performance of their bargaining responsibilities.’” Lampkin v.

  Local No. 1093, UAW, 154 F.3d 1136, 1144 (10th Cir. 1998) (quoting Air Line Pilots

  Association v. O'Neill, 499 U.S. 65, 78, 111 S.Ct. 1127, 1135, 113 L.Ed.2d 51 (1991)).

  Given this broad discretion, a union's conduct is not arbitrary unless it is “so far outside

  a wide range of reasonableness as to be irrational.” O'Neill,, 111 S.Ct. at 1130 (citation


          9
             Thus, the elements of a hybrid section 301 claim are "(1) [s]ome conduct by the worker's union
  that breached the duty of fair representation; (2) [a] causal connection showing that the union's breach
  affected the integrity of the arbitration process, and; (3) [a] violation of the collective bargaining agreement
  by the company." Webb, 155 F.3d at 1239.

                                                         9
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 10 of 19




   and internal quotation marks omitted). See also Young v. UAW–LETC, 95 F.3d 992,

   998 (10th Cir. 1996). A union’s processing of a grievance is considered perfunctory only

   where the union “acted without concern or solicitude, or gave a claim only cursory

   attention.” Webb, 155 F.3d at 1240 (citation and internal quotation marks omitted).

          The evidence in this case fails to substantiate that the Union’s processing and

   resolution of Ms. Soriano’s and Ms. Perez’s grievance was either arbitrary or

   perfunctory. While both Ms. Soriano and Ms. Perez claim Mr. Brown and Mr. Adams

   both told them there was no reason to fire them, the timing of these alleged statements

   is unspecified. It is clear, however, that Mr. Brown made the statement before the

   Union met with Ms. Knapps or heard the evidence Sealy considered in reaching its

   decision. (See Resp. App., Exh. 2 ¶ 6 at 2; Exh. 4 ¶ 6 at 2 (recounting Mr. Brown made

   this statement in the context of telling Mr. Marquez to file a grievance on plaintiffs

   behalf).) Although Mr. Adams denies ever speaking to plaintiffs, assuming arguendo he

   did, nothing in the record suggests he made such statements after being apprised of the

   results of Sealy’s investigation. Such premature, uninformed statements cannot

   reasonably be construed as representing the Union’s true estimation of the merit of Ms.

   Soriano’s and Ms. Perez’s grievance based on a fulsome review of the evidence.

          Nevertheless, it is not enough for Ms. Soriano and Ms. Perez to show their

   grievance might have had some merit; they must establish “that it was so likely to

   succeed that the Union's refusal to pursue arbitration was irrational and, thus, arbitrary.”

   Buck, 913 F.Supp.2d at 1054. “An employee cannot compel the Union to pursue

   grievances having no legal merit.” Chernak v. Southwest Airlines Co., 778 F.2d 578,



                                                10
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 11 of 19




   581 (10th Cir. 1985). Here, the evidence overwhelmingly shows plaintiffs’ grievance was

   not meritorious. See Buck, 913 F.Supp.2d at 1054 (“[I]t is appropriate to recognize

   potentially weak aspects of Plaintiff's grievance to assess the rationality of the Union's

   decision not to pursue arbitration.”).

           The evidence suggesting Ms. Soriano and Ms. Perez violated Sealy’s workplace

   violence policy was strong; indeed, it was overwhelming. All the witnesses interviewed

   confirmed plaintiffs not only were abusive to Ms. Stover, but created a general

   atmosphere of intimidation and stress in the workplace. Although Ms. Soriano and Ms.

   Perez dispute Sealy’s interpretation of their actions,9 they fail to point to any admissible

   evidence suggesting Sealy did not reasonably credit the reports of the witnesses it

   interviewed, coerced or falsified witness testimony,10 or otherwise skewed the

   investigation to reach a preordained conclusion adverse to them. Violation of the

   Workplace Violence Policy clearly constituted “proper cause” for termination, as



           9
              Ms. Soriano and Ms. Perez appear to be under the impression that because there was no
   physical violence in their interactions with or concerning Ms. Stover, their actions either did not violate the
   policy or were insufficiently serious to warrant termination. Neither of those conclusions is correct. The
   policy plainly applies to intimidation, harassment, verbal abuse, and “other disruptive behavior” and
   contemplates termination without progressive discipline in appropriate cases under a “Zero Tolerance”
   standard. (Motion App., Exh. I at 1.) Moreover, nothing in the CBA requires progressive discipline.
           10
                In her declaration, Ms. Soriano avers that one of the employees who was interviewed later told
   her “none of the statements recorded in her interview are correct.” (Resp. App., Exh. 4 ¶ 8 at 2.) This
   alleged statement is rank hearsay, however, and although plaintiffs claim they can produce it in admissible
   form for trial, their claim is highly dubious given the employee’s refusal to sign a declaration to that effect
   in support of their response to the motion. See FED. R. CIV. P. 56(c)(2) Adv. Comm. cmt. (“The burden is
   on the proponent to show that the material is admissible as presented or to explain the admissible form
   that is anticipated.”); Brown v. Perez, 835 F.3d 1223, 1232 (10th Cir. 2016) (“The requirement is that the
   party submitting the evidence show that it will be possible to put the information, the substance or content
   of the evidence, into an admissible form.”) (citation and internal quotation marks omitted). Because the
   court “may consider only the evidence that would be available to the jury,” Argo v. Blue Cross & Blue
   Shield of Kansas, Inc., 452 F.3d 1193, 1199 (10th Cir. 2006), this statement is not sufficient to create a
   genuine dispute of material fact for trial, see Johnson v. Weld County, 594 F.3d 1202, 1210 (10th Cir.
   2010).

                                                         11
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 12 of 19




   required by the CBA.11 See, e.g., Mulvihill v. Top-Flite Golf Co., 335 F.3d 15, 23 (1st

   Cir. 2003); Pegump v. Rockwell International Corp., 109 F.3d 442, 445 (8th Cir.1997);

   Syncro Corp. v. NLRB, 597 F.2d 922, 925 (5th Cir.1979); Muhonen v. Cingular

   Wireless Employee Services, LLC, 802 F.Supp.2d 1025, 1050 (D. Minn. 2011), aff'd,

   456 Fed. Appx. 610 (8th Cir. March 3, 2012), cert. denied, 133 S.Ct 295 (2012); Blow

   v. Philip Morris U.S.A., 2003 WL 23961850 at *3 (E.D. Va. Oct. 8, 2003), aff'd, 95 Fed.

   Appx. 35 (4th Cir. April 19, 2004); Wessel v. Goodyear Tire & Rubber Co., 2002 WL

   31728959 at *9-10 (N.D. Ohio Nov. 21, 2002); Conn v. GATX Terminals Corp., 1993

   WL 189931 at *4 (N.D. Ill. May 28, 1993), aff'd, 18 F.3d 417 (7th Cir. 1994). The

   Union’s decision not to pursue the grievance to arbitration therefore cannot be

   characterized as so irrational as to be arbitrary.

           Plainly, Ms. Soriano and Ms. Perez do not share the Union’s assessment of the

   merits of their grievance. Their disagreement, however, is insufficient to create a

   genuine dispute of material fact on this issue. The court will not “substitute for [its] own

   the Union's good faith, nondiscriminatory judgment in assessing and presenting its

   members' grievances.” Young v. United Automobile Workers Labor Employment &

   Training Corp., 95 F.3d 992, 997 (10th Cir. 1996). Because that judgment was not so

   irrational as to be arbitrary, the Union did not breach its duty of fair representation in




           11
                “Proper cause” was not defined in the CBA. However, the CBA specifically gives Sealy “the
   right to formulate reasonable rules and regulations governing employees' activities within the plant” with
   which employees are required to comply. (Motion App., Exh. D art. 5.02 at 5.)

                                                        12
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 13 of 19




   declining to pursue the matter to arbitration.12

           Nor have plaintiffs shown the Union’s processing of the grievance was

   perfunctory. To the contrary, the record shows “a prompt and diligent effort by the union

   [representatives] . . . to have [plaintiffs’] grievance heard and decided.” Nelson v.

   Holmes Freight Lines, Inc., 37 F.3d 591, 594 n.4 (10th Cir. 1994). Relying on Peters

   v. Burlington Norther Railroad Co., 931 F.2d 534 (9th Cir. 1990), Ms. Soriano and Ms.

   Perez claim the Union “inexplicably ignore[d] a strong substantive argument that must

   be advanced in order for [them] to prevail on the merits,” id. at 539, but fail to identify

   any such argument beyond their own, self-serving and disproven denials of improper

   behavior.13 At worst, Ms. Soriano and Ms. Perez complain Union representatives failed

   to respond to them or explain why their grievance was not pursued further. Even if

   true,14 such behavior constitutes nothing more than negligence, which does not

   constitute a breach of the duty of fair representation. United Steelworkers of


           12
                 Ms. Soriano and Ms. Perez maintain the CBA requires the Union to pursue a grievance to
   arbitration. It does not. Instead, the contract provides for arbitration of disputes “which cannot be settled
   through the grievance procedure.” (Motion App., Exh. D. Art. 28.01 at 17.) Plainly, the Union felt
   plaintiffs’ claims had been settled, just not in the way plaintiffs would have preferred. Moreover, union
   employees do not have an absolute right to have their grievances taken to arbitration. Vaca v. Sipes, 87
   S.Ct. at 917-18; Chernak, 778 F.2d at 581.
           13
                Ms. Soriano and Ms. Perez cite to Webb v. ABF Freight System, Inc., in which the court
   found a union’s representation to be perfunctory. In Webb, the evidence showed the union
   representative, inter alia, failed to present a claim of retaliation which the representative believed to be
   meritorious, failed to review evidence prior to the grievance hearing, and affirmatively misled the employee
   that his presence at the hearing was not needed and that no evidence or testimony would be allowed, then
   told the grievance panel he did not know why the employee was not present. Webb, 155 F.3d at 1241
   n.17. There is nothing comparable in the record of this case.
           14
               This latter assertion is demonstrably untrue – Mr. Brown did inform plaintiffs that the Union was
   refusing to pursue the matter because it concluded “‘based on the merits of the case’ we would not be
   successful in arbitration.” (Motion App., Exh. L.) Moreover, the Tenth Circuit has rejected the proposition
   “that a union automatically breaches its duty of fair representation when it fails to provide a convincing and
   contemporaneous explanation to the employee for its failure to pursue his claim in the manner the
   employee wishes.” Buck v. CF & I Steel, L.P., 531 Fed. Appx. 936, 938 (10th Cir. Sept. 5 2013).

                                                        13
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 14 of 19




   America, AFL-CIO-CLC v. Rawson, 495 U.S. 362, 372-73, 110 S.Ct. 1904, 1911-12,

   109 L.Ed.2d 362 (1990). See also Webb, 155 F.3d at 1240 (“[M]ere negligent

   conduct[,] carelessness or honest mistakes” not sufficient to show breach of duty of fair

   representation); Buck, 913 F.Supp.2d at 1055 (union does not breach duty by

   “inconsequential neglect,” such as failing to respond promptly to employee’s inquiries).

          Because Ms. Soriano and Ms. Perez fail to show a genuine dispute of material

   fact suggesting the Union breached its duty of fair representation, Sealy is entitled to

   summary judgment on their hybrid section 301 claim under the LMRA.

          Their Title VII claim fares no better. Ms. Soriano and Ms. Perez claim Sealy

   discriminated against them on the basis of their race and/or national origin by

   disciplining them more harshly because their accuser was white than it had in an

   allegedly similar situation in which the accuser was Hispanic. Specifically, they claim a

   Hispanic employee, Anna Garcia, harassed two other Hispanic employees but was not

   terminated. In one incident, Maria Palomar complained that Ms. Garcia had pushed a

   cart into her. (Motion App., Exh. B at 166-167; Exh. C at 100.) However, when Ms.

   Knapps queried Ms. Palomar about the incident, Ms. Palomar said she did not know

   whether the action was intentional, so Ms. Knapps simply instructed Ms. Garcia to be

   more careful in the future. (See Motion App., Exh. A at 53-54.) In the other instance,

   Ms. Soriano and Ms. Perez claim Ms. Garcia twice slammed a door in the face of

   another employee identified only as “Myra.” Ms. Knapps had no record indicating Myra




                                               14
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 15 of 19




   or anyone else ever complained to human resources about that behavior, however.15

   (Motion App., Exh. A at 53.)

           Sealy maintains that because in both instances, the offending employee was also

   Hispanic, Ms. Soriano and Ms. Perez cannot show they were “treated less favorably

   than others not in the protected class.” See Khalik v. United Air Lines, 671 F.3d 1188,

   1192 (10th Cir. 2012). See also Robinson v. Medical Answering Service, 2019 WL

   91756 at *3 (N.D.N.Y. Jan. 3, 2019) (finding in sex discrimination case that “difference

   between the genders of two alleged accusers does nothing to plausibly suggest an act

   of gender discrimination where the genders of the accuseds are the same”); Jones v.

   Southwest Airlines, 99 F.Supp.2d 1322, 1327-28 (D.N.M. 2000) (fact that purported

   comparator was of same race as plaintiff permitted “no inference of racially motivated

   disparate treatment”). I am not persuaded.

           The elements of the prima facie case are not meant to be inflexible. See Texas

   Department of Community Affairs v. Burdine, 450 U.S. 248, 253 n.6, 101 S.Ct. 1089,

   1094 n.6, 67 L.Ed.2d 207 (1981). Indeed, a more common formulation of this element

   of a prima facie case of disparate discipline simply requires proof “that the employer

   imposed discipline under circumstances giving rise to an inference of racial [or national

   origin] discrimination.” Jones v. Denver Post Corp., 203 F.3d 748, 753 (10th Cir.

   2000). I am unwilling to find as a matter of law that a jury could never plausibly find

   infer discrimination where an employer treats complaints of harassment from white


           15
                At her deposition, Ms. Perez alluded to a meeting in which seven employees purportedly went
   collectively to human resources to complain about Ms. Garcia’s behavior. (Def. Motion pp., Exh. C at
   100.) It is unclear precisely what was discussed in that meeting, however. Thus, the above examples are
   the only two specific instances the court has for comparison.

                                                     15
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 16 of 19




   employees more seriously than it did complaints by (or between) Hispanic (or other

   minority) employees. See Plotke v. White, 405 F.3d 1092, 1101 (10th Cir. 2005) (listing

   numerous ways in which aggrieved employee may prove this element of the prima

   face case).

          Nevertheless, I need not resolve that question because it is clear in this case that

   Ms. Soriano and Ms. Perez have failed to present a genuine dispute of material fact

   demonstrating that Sealy’s legitimate, nondiscriminatory reason for their terminations –

   their violation of the company’s Workplace Violence Policy – was pretextual. See

   Jones v. Barnhart, 349 F.3d 1260, 1266 (10th Cir. 2003). Where, the employer has

   articulated such a legitimate, nondiscriminatory reason for its employment decision, “[a]

   plaintiff may demonstrate pretext by showing such weaknesses, implausibilities,

   inconsistencies, incoherencies, or contradictions in the employer's proffered legitimate

   reasons for its action that a reasonable factfinder could rationally find them unworthy of

   credence.” Pastran v. K-Mart Corp., 210 F.3d 1201, 1206 (10th Cir. 2000) (citation and

   internal quotation marks omitted).

          Ms. Soriano and Ms. Perez utterly fail to address this issue in their response, but

   even if they had, the record is devoid of evidence from which a reasonable jury could

   conclude Sealy’s determination that they violated the Workplace Violence Policy was a

   pretext for discrimination. There is no admissible evidence suggesting the company did

   not honestly believe Ms. Soriano and Ms. Perez had committed the acts which their co-

   workers recounted to Ms. Knapps or that those action constituted a violation of the

   Workplace Violence Policy. In the absence of such evidence, there is no issue of



                                               16
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 17 of 19




   pretext for a jury to resolve.

          In assessing the question of pretext, the court’s role is “not to act as a super

   personnel department that second guesses employers' business judgments,” Kendrick

   v. Penske Transportation Services, 220 F.3d 1220, 1233 (10th Cir. 2000) (citation and

   internal quotation marks omitted), or “ask whether the employer’s decision was wise,

   fair or correct,” Dewitt v. Southwest Bell Telephone Co., 845 F.3d 1299, 1307 (10th

   Cir. 2017) (citation and internal quotation marks omitted). Where the evidence suggests

   no question as to whether the employer “honestly believed the legitimate,

   nondiscriminatory reasons it gave for its conduct and acted in good faith on those

   beliefs,” no inference of discrimination arises. Id. (citation, internal quotation marks, and

   internal brackets omitted). See also Hardy v. S.F. Phosphates L.C., 185 F.3d 1076,

   1080 (10th Cir.1999) (“[T]he pertinent question in determining pretext is not whether the

   employer was right to think the employee engaged in misconduct, but whether that

   belief was genuine or pretextual.”) (citation and internal quotation marks omitted); Aluru

   v. Anesthesia Consultants, 176 F.Supp.3d 1116, 1128 (D. Colo. 2016) (court does not

   “assess[] whether an employer's evaluation of the relative merits of different employees

   is wise, fair, or even necessarily correct”).

          Of course, pretext may be shown where similarly situated employees are

   subjected to disparate discipline. Kendrick, 220 F.3d at 1232); Elmore v. Capstan,

   Inc., 58 F.3d 525, 530 (10th Cir. 1995). Yet to be considered similarly situated, the

   employees must have “engaged in conduct of ‘comparable seriousness.’” EEOC v.

   PVNF, LLC, 487 F.3d 790, 801 (10th Cir. 2007) (quoting McGowan v. City of Eufala,


                                                   17
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 18 of 19




   472 F.3d 736, 745 (10th Cir. 2006). No reasonable jury could conclude that Ms. Garcia’s

   action of running a cart into a co-worker on a single occasion, where the complainant

   conceded the incident could have been accidental, was comparable in intention, kind, or

   scope to the pervasive and unremitting of abuse and intimidation committed by Ms.

   Soriano and Ms. Perez which Ms. Knapps’s investigation uncovered.16 Summary

   judgment therefore is warranted as to this claim as well.

                                               IV. ORDERS

           For these reasons, Sealy is entitled to summary judgment on all remaining claims

   in this lawsuit. Its motion accordingly will be granted, and this action dismissed with

   prejudice.

           THEREFORE, IT IS ORDERED as follows:

           1. That Defendant’s Motion for Summary Judgment [#48], filed May 15, 2020,

   is granted;

           2. That plaintiffs’ Motion for Leave To File Response to Motion To Strike

   [#56], filed July 1, 2020, is denied as moot;

           3. That plaintiffs’ remaining claims in this lawsuit are dismissed with prejudice;

           4. That judgment with prejudice shall enter on behalf of defendant, Sealy

   Mattress Manufacturing Co., LLC, and against plaintiffs, Silvia Soriano and Maricela

   Perez, as to all claims for relief and causes of action remaining in this lawsuit;

           5. That judgment with prejudice further shall enter in accordance with the Order


           16
               There is no evidence that any complaints involving Ms. Garcia’s treatment of “Myra” were ever
   brought to Sealy’s attention. Yet even if they had been, two incidents of slamming a door in someone’s
   face, while evincing rude and unseemly workplace behavior, are in no wise comparable to the actions of
   which Sealy found Ms. Soriano and Ms. Perez credibly accused.

                                                      18
Case 1:19-cv-01349-REB-STV Document 58 Filed 07/29/20 USDC Colorado Page 19 of 19




   Adopting Recommendation of United States Magistrate Judge ¶3 at 2 [#47], filed

   May 12, 2020;

         6. That the combined Final Pretrial Conference and Trial Preparation

   Conference scheduled for September 24, 2020, at 10:00 a.m. is vacated;

         7. That the trial scheduled to commence on October 26, 2020, is vacated; and

         8. That this case is closed.

         Dated July 29, 2020, at Denver, Colorado.

                                                 BY THE COURT:




                                            19
